Citation Nr: 0115766	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-04 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 to June 1968.  

The current appeal arose from a February 1999 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  The RO denied 
entitlement to service connection for PTSD and bipolar 
disorder.  

The veteran provided oral testimony before the undersigned 
Member of the Board at the RO in April 2001, a transcript of 
which has been associated with the claims file.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

This law also eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 229 F.3d 1369 (Fed. Cir. 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

A review of the veteran's service records discloses that he 
served in Vietnam.  His record of service (DD Form 214) shows 
that his military occupational specialty was a metal body 
repairman.  His awards and medals include National Defense 
Service Medal, Vietnam Campaign Medal, Vietnam Service Medal, 
and Good Conduct Medal.  

Unless it is shown that he engaged in combat with the enemy 
and his claimed stressors are related to such combat, there 
must be credible supporting evidence that the claimed in-
service stressors occurred in order to support the diagnosis 
of PTSD.  The existence of an event alleged as a "stressor" 
that results in PTSD, though not the adequacy of the alleged 
event to cause PTSD, is an adjudicative, not a medical 
determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

The veteran claims that he has PTSD related to his Vietnam 
service. He has been diagnosed with PTSD related to his 
Vietnam experiences.  However, this diagnosis is not 
supported by any verifiable stressor.  

The veteran has recently reported a variety of combat-related 
and other stressors that he experienced during his 12 months 
of service in Vietnam.  However, the RO has not requested 
specific details of the alleged stressful events.  Nor has it 
requested verification of stressors from the U.S. Armed 
Forces Service Center for the Research of Unit Records 
(USASCRUR).  See M21-1, Part III, para. 5.14(b).  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may have 
additional records referable to his 
treatment for PTSD and bipolar disorder.

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2).

3.  The RO should ask the veteran to 
provide specific details of his alleged 
inservice stressful incidents, including 
the date(s), place(s), unit of assignment 
at the time of the event(s), description 
of the event(s), and, if appropriate, 
names and other identifying information 
concerning any other individuals involved 
in the event(s).

At a minimum, the veteran must be asked 
to indicate the location and approximate 
time of the stressful event(s) in 
question.  He should be informed that 
this information is necessary to obtain 
supportive evidence of the stressful 
event(s), and that failure to respond or 
an incomplete response may result in the 
denial of his claim.  See M21-1, Part 
III, para. 5.21(b).

4.  Thereafter, the RO should review the 
entire claims file and prepare a summary 
of the unverified claimed stressors based 
on review of all pertinent documents, and 
statements of record. 


The summary and all associated documents, 
including a copy of this remand, all 
available service and personnel records, 
and any written stressor statements 
should then be sent to the USASCRUR, 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  The USASCRUR should 
be requested to provide any information, 
which might corroborate any of the 
veteran's alleged combat experience and 
stressors.

Following the above, the RO should make a 
determination as to whether there is 
credible supporting evidence that the 
claimed stressor(s) actually occurred.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.  Consideration must 
be given to the holding in Gaines v. 
West, 12 Vet. App. 169 (1999).

5.  Thereafter, the RO should afford the 
veteran a VA special psychiatric 
examination for the purpose of 
ascertaining whether PTSD, bipolar 
disorder, or any other psychiatric 
disorder found present is/are related to 
service.

Prior to the examination, the RO is to 
inform the examiners of the results of 
its determination as to the existence of 
a stressor or stressors.

The examiner should conduct the 
examination with consideration of the 
current criteria for PTSD.  The 
examination report should include a 
detailed account of all pathology found 
to be present.


The RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
appellant was exposed to a stressor(s) in 
service.

The examiner must determine whether the 
veteran has PTSD and, if so, whether the 
verified in-service stressor(s) are 
sufficient to produce PTSD.  The examiner 
should utilize DSM-IV in arriving at 
diagnoses and identify all existing 
psychiatric diagnoses.  If PTSD is 
diagnosed, the examiner should explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  Again, 
if PTSD is diagnosed, the examiner must 
identify the verified stressor(s), 
combat, and or non-combat related, 
supporting the diagnosis.  

If a diagnosis of PTSD is appropriate, 
the examiner should specify (1) whether 
each alleged stressor found to be 
established by the record by the RO was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner. 

If any psychiatric disorder(s) other than 
PTSD is or are diagnosed, the examiner 
must express an opinion as to whether 
such disorder is related to the veteran's 
period of active service.  

In this regard, the examiner should opine 
whether the veteran's bipolar disorder is 
at least as likely as not related to 
service.  The examiner should also 
express an opinion as to whether any 
other disorder is causally or 
etiologically related to PTSD.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).

The RO must also review the claims file 
to ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for PTSD and bipolar 
disorder.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  No action is 
required of the veteran until he notified by the RO; however, 
the veteran is hereby notified that failure to report for a 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


